Los btecbos están expresados en la opinión.
El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
En 26 de marzo de 1912, en nn pleito seguido por Floren-cio (Jarcia Lebrón, apelado en este caso, contra Tbe Huma-cao Fruit Co., la apelante que de aquí en adelante llamare-mos “La Compañía,” el marshal de la Corte Municipal de Humacao embargó una muía de entre cierto número de mu-las, la que se bailaba en la finca de la compañía. La muía, fiel a las mejores tradiciones de su especie, resintiéndose se-gún parece por la separación de sus relaciones sociales y for-zosa mudanza de aquellos contornos a que se había habituado, abiertamente contravino el mandato de la ley, y firmemente *683declinó el honor de' acompañar .al márshal, quien después de consultar con el acreedor a cuya instancia se llevaba a cabo el embargo y a indicación de éste, consintió en defini-tiva en el desaire de que fué objeto y dejó al refractario hí-brido animal donde lo había encontrado, en poder de un em-pleado de la compañía. Parece que no se le ocurrió ni al de-mandante ni al márshal que la propiedad así embargada pudiera luego pensar otra cosa y abandonar la finca. De todos modos no se percibió recibo de ninguna clase y la muía, en unión de las otras sobre las que no se trabó ningún embargo, fué subsiguientemente llevada a otra vecindad sin necesidad de ulteriores formalidades.
Como año y medio después se dictó una sentencia contra la compañía demandada por la suma de $86.63 más los intere-ses y costas, la cual sentencia fué ejecutada. La orden de ejecución fué devuelta por el márshal con un endoso descui-dadamente redactado el que para los fines de esta opinión pudiera aceptarse como una relación de que había embargado 16 y media cuerdas de terreno en dicha orden descritas, cuyo valor está concluyentemente probado por el testimonio que más adelante se dirá alcanza a una suma que oscila entre mil doscientos y mil quinientos dólares. Esta parcela de terreno fué vendida por $130 y el presente recurso de ape-lación se ha establecido contra una orden por la que se de-niega dejar sin efecto la .venta.
Entre las numerosas cuestiones levantadas por la compa-ñía en la corte inferior sólo necesitamos considerar la cues-tión de la lesión de la causa (inadequacy of price) en rela-ción con nuestro propio criterio de las consecuencias que se derivan de la acción del márshal al levantar el embargo pri-meramente trabado por él sobre la propiedad personal y del modo como el segundo embargo fué trabado.
Aparte del hecho establecido fuera de toda discusión en cuanto al valor de la propiedad la prueba de ambas partes es tan pobre, vaga y poco satisfactoria que ninguna de las partes puede quejarse apenas si toda ella fué preterida por *684no merecer seria consideración. Realmente el caso del ape-lado hubiera sido mucho más fuerte si se hubiera apoyado única y exclusivamente en la devolución escrita' al dorso del mandamiento de ejecución, tanto en cuanto al hecho del se-gundo embargo se refiere; un ¿lemento de prueba documen-tal cuya fuerza probativa es grandemente debilitada, si no destruida, por el nebulosísimo testimonio del márshal mismo declarando como testigo del apelado. Teniéndolo todo en cuenta, después de alguna vacilación nos hemos ■ decidido a darle a la compañía el beneficio de la duda en este respecto.
Harold I. Sewall, presidente de la compañía y dueño del 90 por ciento del capital, que reside en Naguabo a unas cuan-tas millas de Iíumacao, declara que como tal presidente no ha recibido citación alguna del márshal respecto a la venta de la finca; que se le había avisado por un tal Arés que el márshal había - estado en la finca y -había hablado respecto a un embargo sin indicación alguna de que el mismo pudo ha-ber sido en contra de la compañía; que se le había infor-mado que se intentaba un embargo en contra de las muías; que la compañía no tenía muías; que las muías que'estaban en la propiedad de la compañía pertenecían a ésta; que las compró para la compañía con dinero de ésta y de su propio bolsillo; que si había dicho en la corte municipal que las muías le pertenecían a él y no a la- compañía, fué equivoca-damente; que sacó las muías de la compañía después que la c-ompañía dejó de hacer negocios activos; que él no declaró en la corte municipal que se había llevado las muías porque eran de él; que se las llevó a su finca “Antón-Ruiz” de la jurisdicción de Humacao y no lo puso en conocimiento del márshal.
Eufemio Arés, un jornalero, declara que el márshal en una ocasión se le presentó y le dijo que iba a embargar la finca; que la iba a embargar por una cuenta que Mr. Sewall le debía a Florencio G-arcía; que después vió al márshal nue-vamente cuando estuvo con Juan Ortiz (comprador en pú-blica subasta) para darle posesión de la finca. ' Al ser repre-*685guntado contesta, que el marshal le dijo que le iba a embar-gar la finca y que' después le fué a dar posesión a Juan Ortiz. Al demandante vuelve a contestar, que le iba a embargan la finca.
El márshal declara que además de fijar los anuncios de la subasta en varios sitios públicos en Humacao notificó a Sewall por correo; qne sabe donde quedaban las oficinas de la compañía; qne quedaban más allá de Las Piedras; que él fué allá y encontró un empleado en la finca, un encargado, y se lo notificó también; que notificó por correo a Sewall y le mandó copia de la ejecución de la misma orden; no sola-mente le escribió varias cartas, sino que no le contestó nin-guna ; que no sabe si la carta es la que le mostró el abogado; que lo primero' que hizo cuando recibió la orden de asegu-ramiento de sentencia fué ir a la finca esa y encontró tres muías que le señalaron y embarg’ó una porque creía que daba la cantidad y la muía se armó y no quiso salir de allí; y en-tonces tuvo que dejársela al Rivera, que era el que estaba allí en lugar de Arés como encar gado de ellas; que no pudo llevar a efecto la subasta porque Mr. Sewall cogió la muía y se la llevó a Naguabo; que tuvo noticias de que la muía' no era de la compañía; que suspendió el embargo de la muía y embargó terrenos; que no había otros bienes muebles; que sabe lo de la muía porque al buscarla no' la encontró; que por eso fué que embargó tierras.
Tanto el márshal como el juez municipal dijeron que Se-wall declaró en la cort.e municipal, en la vista de la moción para anular la venta, que la muía le pertenecía a él y no a la ■compañía. Aparece, sin embargo, que Sewall declaró me-diante un intérprete y es curioso que su declaración en la corte de distrito sobre este punto empieza con la misma afir-mación que él mismo contradice un momento después así como en el resto de su declaración y no se le llamó a declarar con el fin de que explicase tal aparente discrepancia. Si el exa-men' en la corte municipal fué igualmente breve y casual, puede concebirse que el error estuvo de parte del intérprete. No *686existe evidencia directa alguna de que las muías pertenecie-ran en realidad de verdad a la compañía en la fecha en que tal declaración fué dada o en la fecha en que Sewall las sacó de la. finca de la compañía misma. Puede' ser que en aquella fecha pertenecían a Sewall y el error sobrevino por una equi-vocación del tiempo verbal al traducir. De todos modos el juez de distrito en su decisión sobre los méritos del caso no pone en tela de juicio la veracidad del testigo, y si es cierto que Sewall, declaró en la corte municipal mucho después de la venta de la finca que él había sacado las muías porque eran suyas y no de la compañía, no se sigue necesariamente que no pertenecían á la compañía a la fecha en que se trabó el embargo; y, aun cuando tal manifestación habría servido para explicar su conducta al llevarse las muías, en caso de que tal explicación fuera necesaria, apenas si puede justifi-car el abandono de la propiedad así embargada por el de-mandante sin aviso alguno de cualquier adversa reclama-ción sobre la propiedad.
“La regia y práctica de derecho común en materia de embar-gos para ejecución de sentencias consiste en llevarse los bienes, y el hecho de que no hayan sido^ llevados se reputa como indicio de fraude de modo que pueden quedar sujetos a una ejecución sub-siguiente o pasar a manos de un comprador, relevado el gravamen del acreedor por la ejecución. Así también, aunque muchas auto-ridades sostienen el criterio de que no es necesaria la presencia continua del funcionario que practica la ejecución en el lugar en que radiquen- los bienes embargados, la regla general es que un funcio-nario que ejecuta una sentencia no puede consistentemente con la preservación del gravemen del embargo constituir al deudor en su agente para guardar los muebles embargados. Excepto en cuanto esté autorizado por una disposición’ especial del estatuto, en su con-secuencia, el marshal no puede dejar los bienes en poder del deudor, sin disolver el embargó, y un embargo disuelto por razón de la po-sesión de propiedad secuestrada que se quede en poder. del deudor no puede revivirse, por medio de un aviso' de embargo o ejecución.” 17 R. C. L., p. 136, see. 132.
Pero aún más el testimonio del márshal no aclara perfec-*687tamente si es que acaso fue a la finca después de expedido el mandamiento de ejecución. Aunque una parte de su decla-ración es susceptible de tal interpretación, sin 'embargo, to-mada en general es igualmente compatible de que' cuando él dejó de encontrar la muía en su segunda visita él meramente anunció su intención de embargar la finca en una fecha no lejana y no volvió a la finca basta que volvió a entregar pose-sión al comprador en la pública subasta. Es cierto que nues-tro estatuto dispone que:
“Para trabar un embargo sobre una propiedad inmueble no será menester que el funcionario encargado de llevarlo a cabo se consti-tuya en la finca, y siendo bastante que en el auto disponiendo la ejecución se baga constar por endoso el embargo, describiendo la finca, y remitirá una copia de dicbo auto, con el endoso, al regis-trador de la propiedad del distrito en que radicare la finca, para la correspondiente inscripción.” Sección 5 de la ley relativa a sen-tencias y manera de satisfacerlas, de marzo 9 de 1905. (See. 5299 de la Compilación.)
Si en el caso que nos ocupa el márshal hubiera enviado el mandamiento junto con las diligencias de devolución al co-rrespondiente registrador de la propiedad, lo cual está ex-presamente admitido que no se hizo, o si se hubiera demos-trado de un modo concluyente que fué a la finca después de recibir el mandamiento y trabó el embargo en debida forma, nosotros estaríamos decididamente inclinados a confirmar la orden apelada a despecho del abandono del embargo para el aseguramiento de la sentencia. Pero en su lugar optó por sustituir el debido procedimiento por una notificación por correo y para que ni siquiera tuvo la precaución de certifi-car la carta con el fin de quedarse con el recibo de resguardo corriente.
“Es una regla bien establecida que cuando existe una disposi-ción especial estatutoria respecto al modo en que un embargo para la ejecución o un embargo para aseguramiento de sentencia deba dili-genciarse, tal disposición legal debe seguirse estrictamente y que si de tal procedimiento se desviase el mársbal el embargo quedaría nulo. *688No sólo pequeñas irregularidades en otros respectos lian sido esti-mados como fatales a un embargo por ejecución, sino que, las cor-tes han exigido uniformemente el estricto cumplimiento de los re-quisitos designados para asegurar la publicidad y notoriedad, y las de preservar prueba de la fecha del embargo (levy). Así, si el esta-tuto dispone que el alguacil (sheriff) que trabare un1 embargo de-berá ir al sitio donde la propiedad del demandado pueda ser ha-llada, y declarar a presencia de dos vecinos del condado, quienes servirán de testigos instrumentales y que en virtud de la orden por la cual embarga tal propiedad' en el pleito del demandante no se cumple con el estatuto con un embargo y declaración a presencia de dos testigos, uno de los cuales es el propio. demandante en el embargo. Con arreglo a estatutos más recientes que prescriben alguna forma de notificación escrita o registrada además de o en lugar de una declaración ante testigos, se ha exigido un cumplimiento, es-tricto, completo con los requisitos estatutorios. Si el estatuto re-quiere que copias del mandamiento de embargo, y que una descrip-ción de la propiedad y aviso de embargo le sean entregados al que esté al frente de la finca embargada, si hubiere alguien, y si no, la fijación de tales copias en sitios visibles, y en la propiedad, no se cumple suficientemente con el estatuto para que cree un gravamen con sólo servir tales copias al dueño que no esté al frente de la finca embargada.” 17 R. C. L., pág. 197,'see. 98.
No creemos necesario discutir en toda su extensión la cues-tión de la lesión en el precio de venta como un elemento de los que afectan la validez de una venta.
“Una venta en ejecución no es nula meramente porque, el preeio pagado por la propiedad vendida no sea suficiente, excepto, posi-blemente, cuando sea tan latamente desproporcionado que cree una presunción de fraude o supina indiferencia por parte del márshal. Sin embargo la lesión en el precio puede constituir una evidencia de fraude, especialmente cuando fué lata y cuando además, por tener un erróneo concepto de su deber las personas empleadas en el justiprecio de la propiedad vendida, el justipreciado valor es demasiado bajo. Guando el precio es desproporcionado leves circuns-tancias adicionales puedan ser suficiente' a inducir a la corte a dejar sin efecto una 'venta.” 10 R. C. L., p. 1311, seo. 108.
En verdad, son tan insignificantes las “leves circunstan-cias adicionales” sobre las que se resuelven algunos casos,
*689que cuando menos un juez de una corte inferior lia tenido que decir que:
“ha llegado la hora que la nuda pretensión, de ‘buscar otras cir-cunstancias ’ podrían mandarse sin temor alguno a que le hicieran compañía a muchas otras inútiles ficciones legales que se han aban-donado en el moderno deseo de una más derecha administración de la justicia, y que las cortes debieran admitir que cuando el pre-cio es extremadamente inadecuado, ésta por sí misma, es una buena razón para dejar sin efecto la venta hecha por un sheriff.” Stroup v. Raymond, 38 Atl. 626.
Aunque la ameritada doctrina no fue aprobada en la ape-lación del caso últimamente citado y ninguna corte de ape-lación no parece aún haya ido tan lejos, sin embargo quizás no sería demasiado decir que la tendencia general de las modernas decisiones parecen proveer una posible, si no probable, aceptación de la misma en no lejano día. Y aun cuando no creemos necesario comprometernos por ahora con la misma teoría, sin embargo por razón del hecho de que con arreglo a nuestro estatuto no existe tasación de la propiedad que ha de venderse en la ejecución, y más especialmente porque el derecho de reducción de que goza el deudor por la senten-cia en la mayor parte de to'das las jurisdicciones y conferido por. nuestros legisladores en 1904 fue completamente dero-gado por la sección 4 de la ley de marzo 9 de 1905, que expre-samente deroga los artículos 259 al 266 ambos inclusives en todo cuanto se refiere a la redención de propiedades vendi-das en pública subasta, “nosotros estamos dispuestos a ir hasta donde se ha llegado en los casos decididos más recien-temente al conceder un remedio cuando propiedades de al-gún valor se han sacrificado a un precio inadecuado. En relación con esto nos referimos sin comentarios a los casos de Graffman v. Burgess, 117 U. S. 180; Schroeder v. Young, 161 U. S. 334; Mullaney v. Cutting, 154 N. W. 893, 894; Odell v. Cox, 151 Cal. 70, 76; McCoy v. Brooks, 80 Pac. 365; Triplett v. Bergman, 144 Pac. 899; State, Ex Rel. Reed v. Elliot *690et al., 90 S. W. 122; Wertheimer-Swartz Shoe Co. v. Wyble, 170 S. W. 1128; Seila v. Kneib, 126 S. W. 1052.
Y según se lia indicado por la Corte Suprema de Texas •en el caso de Chamblee v. Tarboz, 84 Amer. Dec. 614, ílno es necesario, para autorizar la interposición de la corte, que estas circunstancias lleven a la conclusión de fraude efectivo por parte del comprador. Si la oferta es tal que ningún hombre liaría en su pleno juicio, y ningún hombre honrado y justo aceptaría, y existen circunstancias que concurren en la venta que hayan podido producir un impedimiento para que por la propiedad se pueda ofrecer un precio mas alto, aunque al tiempo de la ejecución tales circunstancias fueran descono-cidas del comprador, la venta se estimaría fraudulenta por la corte en su sentido jurídico.” .Véase también Baldwin Hardware Co. v. Cleveland Building Co., 53 Amer. St. Rep. 494.
.Sin embargo, como ya hemos insinuado anteriormente hay "otra faz en este asunto. La declaración de Sewall deja mucho que desear en muchas maneras. El no dijo que no tuvo co-nocimiento de la anunciada venta sino que como presidente de la compañía no recibió notificación alguna por loarte del marshal; no dice de una manera positiva que no tuvo infor-mación alguna del embargo sino que no se le notificó de que el embargo se trababa contra la compañía. Ni su testimonio ni el de Ares excluyen la posibilidad, por no decir la proba-bilidad, de que supiese o tuviese razones para saber lo que iba a ocurrir. La sentencia de la corte municipal dice que la compañía, después de citada, compareció, excepcionó y so-licitó, mediante moción al efecto, el traslado del caso, y no existe constancia alguna que indique por qué permitió se dictase sentencia en rebeldía en su contra o por qué dejó de enterarse del estado del litigio. El caso, según se ha lle-vado, por tanto, no apela a nuestra simpatía tanto como lo hubiera hecho, si se hubiesen revelado todos los hechos realizados y éstos hubiesen demostrado concluyentemente que la compañía no tuvo culpa alguna por la situación que ocupa.
*691La compañía ni siquiera ofrece (tender) el montante del precio de la venta y para cobrar unos oclienta y pico de dó-lares, al apelado se le lia obligado a emplear un competente abogado para que lo representara por más de cinco años du-rante el curso de este pleito, añora por segunda vez ante esta corte (véase 23 1). P. E. 247), pleito que,-aparentemente sin culpa del demandante original, progresivamente ña tomado un grado de importancia fuera de toda proporción con la miserable suma de dinero envuelta al principio, si no, en reali-dad de verdad, con el valor efectivo de la finca vendida en ejecución.
Teniendo en cuenta las circunstancias del caso, la justi-cia común demanda que se le compense al apelado en alguna forma por las muchas molestias y gastos que se le ban oca-sionado. , • :
La orden apelada debe ser revocada y, en su lugar, la or-den de esta corte será que si en el término de noventa días a partir de esta fecha depositare la apelante en la Corte de Distrito de Humacao la suma de $500, de la que se reembol-sará el comprador en la pública subasta hasta la cantidad ofrecida con el interés legal de la misma hasta la fecha de tal reembolso, que se cubran todas las costas irrogadas hasta la fecha, y la diferencia para que se le pague al demandante' apelado o su abogado para compensarle en cuanto alcance por sus molestias, gastos razonables, desembolsos y honora-rios de abogado en que ha incurrido con ocasión de este pleito, entonces el mandamiento de ejecución, embargo y venta en ejecución antes mencionados quedarán nulos y sin ningún valor ni efecto, de lo contrario permanecerán, estarán y que-darán en todo su vigor y efecto, devolviéndose el caso para ulteriores procedimientos no inconsistentes con esta opinión.

jRevocada la resolución apelada, y dictada sen-tencia de acuerdo con los términos de la opi-nión.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
*692Los Jueces Sres. Presidente Hernández y Asociado Al-drev, disintieron.